Title: To Benjamin Franklin from Amezaga, 25 October 1780
From: Amezaga, Ignace d’Urtado, marquis d’
To: Franklin, Benjamin


Ce 25. 8re 1780
Mr. D’amezaga est dépuis Six semaines à la Campagne. Il meurent d’envie de voir son cher Monsieur de Franklin.
Il â trouvé à la Campagne un Noble Genois qui S’apelle Mr. de sélezia qui a porter chés Monsieur de Franklin, un Paquet dont on L’avoit changé [chargé]. Il n’a point trouvé Monsieur de Franklin chés luy et à Laissés Son Paquet. Mr. de Sélezia qui connois L’attachement qu’a Mr. D’amezaga, Pour Monsieur de Franklin, voudrois aller dinner a Passy. Le Jour que désirera Le Cher amis que Jaime et que Jembrasse de toute mon ame, Mr. Damezaga et Mr Selezia yront ensemble reponce Sil vous Plait.
 
Notation: D’amzaga 25. 8bre. 1780.
